Smith, J.,
dissents in part in a memorandum as follows: I would affirm the decision of the motion court which, after an in camera inspection, directed production of police reports in the case of the defendant Alan J. Smalls but directed that certain information be deleted (i.e., the complainant’s home address and telephone number, names and other identifying information of witnesses, names and addresses of other persons interviewed during the investigation and intimate descriptions of the acts allegedly perpetrated upon the complainant).
This proceeding grows out of a sexual assault upon a Cornell University medical student on February 11, 1987 at a Cornell University dormitory, Olin Hall, located on East 69th Street in New York County. On May 7, 1987 a security guard, Alan J. Smalls, pleaded guilty to attempted rape in the second degree. By a letter from Associate University Counsel Thomas Santoro to the Police Department, dated May 12, 1987, petitioner requested "all police reports in connection with the above-referenced (People v. Alan J. Smalls) felony prosecution.” In a reply to Mr. Santoro, dated July 16, 1987, Ereta McAlister, records access officer of the Police Department, denied the request because the reports "if disclosed would constitute an unwarranted invasion of personal privacy under the provisions of subdivision two of section eighty-nine of the law.” Petitioner appealed the determination. On August 14, 1987 respondent denied the appeal. In a letter from John J. Grimes, Assistant Deputy Commissioner for Civil Matters, to Mr. Santoro, the Police Department denied the appeal. The letter stated in part: "Please be advised that I am denying disclosure to avoid, among other reasons, disclosing information given in a [sic] confidence to the investigator [Public Officers Law § 87 (2) (e)]; to avoid endangering the life or safety of a person(s) [§ 87 (2) (f)]; to avoid an invasion of privacy [§ 87 (2) (b)] and to avoid disclosing intraagency material [§ 87 (2) (g)].”
Public Officers Law § 87 (2) (e) reads as follows:
"Each agency shall, in accordance with its published rules, make available for public inspection and copying all records, except that such agency may deny access to records or portions thereof that * * *
"(e) are compiled for law enforcement purposes and which, if disclosed, would:
"i. interfere with law enforcement investigations or judicial proceedings;
*519"ii. deprive a person of a right to a fair trial or impartial adjudication;
"in. identify a confidential source or disclose confidential information relating to a criminal investigation; or
"iv. reveal criminal investigative techniques or procedures, except routine techniques and procedures”.
The motion court considered each of the categories recited by respondent and rejected them all. It is true that the respondent did not make any showing as to why the records should not be disclosed under the previously cited clauses of Public Officers Law § 87 (2) (e). Nevertheless, the information sought, including addresses and telephone numbers, is clearly of a private nature. Public Officers Law § 89 (2) (b) prohibits the disclosure of material constituting "[a]n unwarranted invasion of personal privacy”.
I would therefore uphold the motion court’s decision to delete the private information demanded in petitioner’s appeal.